DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claim

Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Krupadanum et al. (U.S. 2011/0040471A1).
Krupadanum discloses “a method of operating an engine control system of a vehicle is provided. The method includes detection of a grade of a road that is ahead of the vehicle. A first cylinder of an engine of the vehicle that is deactivated is detected. A second cylinder of the engine that is activated is detected. The deactivated first cylinder is activated based on the detection of the grade.” (¶0008), also “Intake and exhaust valves of a cylinder may be prevented from opening, and maintained in a closed state during cylinder deactivation. An engine cylinder does not produce power when deactivated. Exhaust gas may be retained in the cylinder when the cylinder is deactivated. The retained exhaust gas is iteratively compressed and uncompressed during intake, compression, ignition and exhaust strokes of other active cylinders. The deactivated cylinders provide essentially zero net output torque to a crankshaft of an engine.” (¶0004) and “Minimal engine braking torque is provided by a deactivated cylinder. The more cylinders that are deactivated, the more overall engine braking torque is reduced.” (¶0006).  In other words, deactivated cylinders are re-activated in order to provide additional engine braking torque as necessary.
Regarding Claim 1, Krupadanum teaches: 
An internal combustion engine system (Fig. 2), comprising: 
an internal combustion engine  (Fig. 2, 30) comprising: 
a first cylinder configured to be selectively activated and deactivated (¶0024; “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; “The engine 30 may include any number of cylinders. For illustration purposes only, a single representative cylinder 82 is shown.” ¶0028); 
and a first cylinder deactivation prevention mechanism (¶0033+; “cylinder actuator module 62”) configured to selectively prevent the first cylinder from being deactivated (Fig. 6, ¶0070+; responsive to status of an enhanced braking switch 109, enhanced braking feature over downhill driving events may be performed using cylinder re-activation. Enhanced braking may include cylinder re-activation to override the deactivation the selected cylinders when the AFM status is ACTIVE.  Additionally responsive to a predicted need for enhanced braking based on the detected grade of the road the vehicle is traversing, deactivation of cylinder(s) is prevented.  In other words, cylinders are prevented by being deactivated by being forcefully re-activated when they would otherwise remain deactivated.  Deactivation is inhibited.)  ; 
a controller (Fig. 4b, 141”) communicable with the first cylinder deactivation prevention mechanism (Cylinder actuator module 62”), the controller comprising an increased brake load event detection module (Fig. 4b, 48 “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; ¶0024) configured to selectively control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated (Fig. 6, Step 190, “The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; ¶0024); 
and an increased brake load event communicator communicable with the controller (Fig. 4b, 50”); 
wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated based on a communication from the increased brake load event communicator (Fig. 6, ¶0070+; responsive to status of an enhanced .

Regarding Claim 10, Krupadanam teaches: 
A control system (Fig. 4b, 141”) for controlling operation of an internal combustion engine comprising at least a first cylinder (¶0024; “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; “The engine 30 may include any number of cylinders. For illustration purposes only, a single representative cylinder 82 is shown.” ¶0028) and a first cylinder deactivation prevention mechanism  (¶0033+; “cylinder actuator module 62”) operatively coupled to the first cylinder (actuator module 62” selectively deactivates and re-activates the cylinder(s), for example by deactivating the intake/exhaust valves and re-activating them respectively), the control system comprising: 
a controller  (Fig. 4b, 141”)  configured to be communicably coupled to the first cylinder deactivation prevention mechanism (Cylinder actuator module 62”), the controller comprising an increased brake load event detection module (Fig. 4b, 48 “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-configured to selectively control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated (Fig. 6, Step 190, “The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; ¶0024); 
and an increased brake load event communicator  (Fig. 4b, 50”) communicable with the controller, wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated based on a communication from the increased brake load event communicator (Fig. 6, ¶0070+; responsive to status of an enhanced braking switch 109, enhanced braking feature over downhill driving events may be performed using cylinder re-activation. Enhanced braking may include cylinder re-activation to override the deactivation the selected cylinders when the AFM status is ACTIVE.  Additionally responsive to a predicted need for enhanced braking based on the detected grade of the road the vehicle is traversing, deactivation of cylinder(s) is prevented.  In other words, cylinders are prevented by being deactivated by being forcefully re-activated when they would otherwise remain deactivated.  Deactivation is inhibited.)

Regarding Claim 18, Krupadanum teaches: 
A method (Fig. 6) for controlling an engine comprising at least one cylinder and a corresponding cylinder deactivation mechanism coupled to the at least one cylinder (¶0024; “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when , the method comprising: 
determining whether an increased brake loading event is occurring (Fig. 6, 178 and subsequently Yes to step 188); 
in response to determining that the increase brake loading event is occurring, determining if the at least one cylinder is being prevented from being deactivated (Fig. 6, 190); 
in response to the at least one cylinder being prevented from being deactivated, ceasing 37WO 2020/076440PCT/US2019/049702 preventing the at least one cylinder from being deactivated (Fig. 6, 194, after no response to step 188; i.e. permit deactivation); 
and controlling the corresponding cylinder deactivation mechanism to prevent the at least one cylinder from being deactivated (Fig. 6, next cycle, yes to step 188 and cylinders are reactivated, i.e. prevented from being deactivated).

Regarding Claims 2, 11, and 19, Krupadanum teaches all the elements of Claims 1, 10, and 18 respectively. Krupadanum further teaches:
wherein: the internal combustion engine further comprises a vehicle speed sensor configured to measure a speed of a vehicle within which the internal combustion engine is installed; and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated based on the vehicle speed (¶0074, Fig. 6, decision step 188 is dependent on vehicle speed; “In step 182, the road grade module 46 determines a grade-averaging distance D.sub.grade-ave of C meters. The grade-averaging distance D.sub.grade-ave is determined based on a predetermined time period, referred A value C (in meters) of the grade-averaging distance D.sub.grade-ave may be determined using the vehicle speed V (in meters per second) and the grade-averaging period T.sub.grade-ave (in seconds), for example, by equation 5, C=T.sub.grade-ave*V (5)”)

wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated based on a speed of a vehicle within which the internal combustion engine is installed, the speed of the vehicle measured by a vehicle speed sensor (¶0074, Fig. 6, decision step 188 is dependent on vehicle speed; “In step 182, the road grade module 46 determines a grade-averaging distance D.sub.grade-ave of C meters. The grade-averaging distance D.sub.grade-ave is determined based on a predetermined time period, referred to as a grade-averaging period T.sub.grade-ave of D seconds. In one embodiment, D may be 5.0 for illustrative purpose. A value C (in meters) of the grade-averaging distance D.sub.grade-ave may be determined using the vehicle speed V (in meters per second) and the grade-averaging period T.sub.grade-ave (in seconds), for example, by equation 5, C=T.sub.grade-ave*V (5)”)

wherein the controlling the first cylinder deactivation prevention mechanism to prevent the at least one cylinder from being deactivated is based on a vehicle speed of a vehicle that includes the engine (¶0074, Fig. 6, decision step 188 is dependent on vehicle speed; “In step 182, the road grade A value C (in meters) of the grade-averaging distance D.sub.grade-ave may be determined using the vehicle speed V (in meters per second) and the grade-averaging period T.sub.grade-ave (in seconds), for example, by equation 5, C=T.sub.grade-ave*V (5)”)

Regarding Claims 3, 12, and 20, Krupadanum teaches all the elements of Claims 1, 10, and 18 respectively.  Krupadanum further teaches:
wherein: the increased brake load event communicator is a road grade communicator, the road grade communicator configured to determine a road grade; the communication is the road grade; the increased brake load event detection module comprises a target road grade and is configured to compare the road grade to the target road grade; and the increased brake load event detection module is configured to control the first 32WO 2020/076440PCT/US2019/049702 cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the road grade is greater than the target road grade
wherein the increased brake load event communicator is configured to determine a road grade such that the communication is the road grade, wherein the increased brake load event detection module is configured to compare the road grade to a target road grade, and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the road grade is greater than the target road grade (Fig. 6, Step 188 compares the road grade average estimate to a predetermined threshold ‘y’.  Upon determining that the road grade average estimate is greater than (i.e. more negative than) the predetermined road grade, the controller is configured to re-activated previously deactivated cylinder(s), i.e. prevent them from being deactivated.  See at least ¶0070-¶0077)

further comprising: determining a road grade of a road on which a vehicle including the engine is traveling; and comparing the determined road grade to a target road grade, wherein controlling the corresponding cylinder deactivation mechanism to prevent the at least one cylinder from being deactivated is performed responsive to the determined road grade being greater than the target road grade (Fig. 6, Step 188 compares the road grade average estimate to a predetermined threshold ‘y’.  Upon determining that the road grade average estimate is greater than (i.e. more negative than) the predetermined road grade, the controller is configured to re-activated previously deactivated cylinder(s), i.e. prevent them from being deactivated.  See at least ¶0070-¶0077)

Regarding Claims 8 and 17, Krupadanum teaches all the elements of Claims 1 and 10 respectively.  Krupadanum further teaches: 
wherein the internal combustion engine further comprises: a second cylinder configured to be selectively activated and deactivated; and a second cylinder deactivation prevention mechanism configured to selectively prevent the second cylinder from being deactivated, wherein the controller is communicable with the second cylinder deactivation prevention mechanism, and the increased brake load event detection module is also configured to selectively control the second cylinder deactivation prevention mechanism to prevent the second cylinder from being deactivated, and wherein the increased brake load event detection module is configured to control the second cylinder deactivation prevention mechanism to prevent the second cylinder from being deactivated based on a communication from the increased brake load event communicator (¶0024; “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; “The engine 30 may include any number of cylinders. For illustration purposes only, a single representative cylinder 82 is shown.” ¶0028.  It is clear that the disclosed embodiment is applied to engines comprising any number of cylinders, wherein the selective deactivation/re-activation control extends to at least an additional cylinder than the one illustrated in the figures.)

wherein the internal combustion engine further comprises a second cylinder configured to be selectively activated and deactivated, and a second cylinder deactivation prevention mechanism configured to selectively prevent the second cylinder from being deactivated, wherein the controller is configured to be communicably coupled with the second cylinder deactivation prevention mechanism, and wherein increased brake load event detection module is also configured to selectively control the second cylinder deactivation prevention mechanism to prevent the second cylinder from being deactivated, and wherein the increased brake load event detection module is further configured to control the second cylinder deactivation prevention mechanism to prevent the second cylinder from being deactivated based on a communication from the increased brake load event communicator (¶0024; “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; “The engine 30 may include any number of cylinders. For illustration purposes only, a single representative cylinder 82 is shown.” ¶0028.  It is clear that the disclosed embodiment is applied to engines comprising any number of cylinders, wherein the selective deactivation/re-activation control extends to at least an additional cylinder than the one illustrated in the figures.)







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krupadanum et al. (U.S. 2011/0040471A1) in view of Hernandez (U.S. 2018/0304869A1).
Regarding Claims 4, 12, and 21, Krupadanum teaches all the elements of Claims 1, 10, and 18 respectively.  Krupadanum further discloses “The coordination control module 24 may receive signals from the ECM 52, the transmission control module 54 and the driver input module 56. The road grade module 46 detects a road grade ahead of a current geographic position of the vehicle 22. The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.” (¶0024).  Krupadanum is directed towards selectively deactivating and re-activating (deactivated) cylinders responsive to the vehicle operating environment.  However, Krupadanum does not explicitly teach preventing cylinder deactivation, responsive to an increased brake load event based on determining that a distance between the instance vehicle and (vehicle) traffic is less than target traffic distance.  
Therefore Krupadanum does not explicitly teach: 
wherein: the increased brake load event communicator is a traffic communicator configured to determine a traffic distance; the communication is the traffic distance; the increased brake load event detection module comprises a target traffic distance and is configured to compare the traffic distance to the target traffic distance; and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the traffic distance is less than the target traffic distance.
wherein the increased brake load event communicator 35WO 2020/076440PCT/US2019/049702 is configured to determine a traffic distance such that the communication is the traffic distance, wherein the increased brake load event detection module is configured to compare the traffic distance to the target traffic distance, and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the traffic distance is less than the target traffic distance
further comprising: determining a traffic distance; and comparing the traffic distance to a target traffic distance, wherein controlling the corresponding cylinder deactivation mechanism to prevent the at least one cylinder from being deactivated is performed responsive to the determined traffic distance being less than the target traffic distance

Hernandez discloses “The electronic control unit is configured to predict a brake application event that requires application of a braking force to prevent the vehicle from moving and cause brakes of the vehicle to apply the braking force to prevent the vehicle from moving based on the brake application event.” (¶0004) and “The brake control system may include a second sensor for obtaining sensor data of an external environment surrounding the vehicle. The electronic control unit may be configured to obtain, from the second sensor, the sensor data, and predict the brake application event based on the sensor data. The sensor data may include a distance between another vehicle and the vehicle. The electronic control unit may be configured to predict the brake application event if the distance between the other vehicle and the vehicle is less than a threshold distance that indicates that the another vehicle will impact the vehicle. The electronic control unit may be configured to cause the brakes of the vehicle to apply the braking force in response to the prediction.” (¶0006) and “Moreover, automatically engaging the brakes eliminates the response time required for the driver to transition to depress the brake pedal when a collision is imminent.” (¶0017) and “The brake control system 100 analyzes the relative distance between the two vehicles and may calculate the rate the relative distance between the two vehicles is decreasing and/or increasing. If the relative distance is less than or equal to a threshold amount and/or the rate the relative distance between the two vehicles is decreasing is greater than or equal to a threshold amount, the brake control system may determine that the likelihood of impact between the two vehicles is significant or greater than or equal to a threshold amount that indicates a higher than likely chance of a collision” (¶0060) and  “If the likelihood is greater than or equal to the threshold amount, the brake control system 100 applies a braking force to the friction and/or hydraulic brakes (312)” (¶0062).  In other words, responsive to a predicted brake load event, said event based on a distance between the instant vehicle and traffic (e.g. another vehicle), the controller is configured to apply a braking force to the vehicle braking system in order to prevent the vehicle from moving (¶0004) and reduce the risk of harm to occupants of the vehicle.(See ¶0002).
Therefore Hernandez teaches:
wherein: the increased brake load event communicator is a traffic communicator configured to determine a traffic distance; the communication is the traffic distance; the increased brake load event detection module comprises a target traffic distance and is configured to compare the traffic distance to the target traffic distance; and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the traffic distance is less than the target traffic distance in order to prevent the vehicle from moving (¶0004) and reduce the risk of harm to occupants of the vehicle.(See ¶0002).
wherein the increased brake load event communicator 35WO 2020/076440PCT/US2019/049702 is configured to determine a traffic distance such that the communication is the traffic distance, wherein the increased brake load event detection module is configured to compare the traffic distance to the target traffic distance, and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the traffic distance is less than the target traffic distance in order to prevent the vehicle from moving (¶0004) and reduce the risk of harm to occupants of the vehicle.(See ¶0002).
further comprising: determining a traffic distance; and comparing the traffic distance to a target traffic distance, wherein controlling the corresponding cylinder deactivation mechanism to prevent the at least one cylinder from being deactivated is performed responsive to the determined traffic distance being less than the target traffic distance in order to prevent the vehicle from moving (¶0004) and reduce the risk of harm to occupants of the vehicle.(See ¶0002).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the predictive increased brake load event system of Krupadanum to incorporate the teachings of Hernandez to include the elements of .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krupadanum et al. (U.S. 2011/0040471A1) in view of Beauvais (U.S. 2018/0029577A1).
Regarding Claim 6, Krupadanum teaches all the elements of Claim 1 as indicated above.  However, Krupadanum does not explicitly teach that the increased brake load event is based on a service brake (See ¶0049 “The service brake communicator 146 is configured to provide diagnostic parameter (e.g., indication of operability, indication of failure, fault codes, etc.) of service brakes 148 (e.g., disc brakes, drum brakes, air brakes, pneumatic brakes, etc.) of the vehicle having the internal combustion engine system 100 to the increased brake load event detection module 120.”) diagnostic communication.  Therefore Krupadanum does not explicitly teach: wherein: the increased brake load event communicator is a service brake communicator configured to determine a diagnostic parameter; the communication is the diagnostic parameter; the increased brake load event detection module comprises a target diagnostic parameter and is configured to compare the diagnostic parameter to the target diagnostic parameter; and 33WO 2020/076440PCT/US2019/049702 the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter
Beauvais discloses “Aspects of the present disclosure relate generally to methods for transitioning into reduced braking performance modes upon failure of a primary braking system. More particularly, aspects of the present disclosure relate to methods for providing a smooth transition into a fallback braking mode upon failure of a Turning to FIG. 3, a braking method 300 is shown for an exemplary embodiment in which the functional state of a primary braking system is determined. In a first step 310, information may be received about the functional state of a primary braking system. For example, a controller may monitor a functional status of the braking system of vehicle 10 in FIGS. 1 and 2, including pressure source 22, primary pressure supply valves 24 and 26, and/or wheel inlet valves 13, 15, 17, 19. In step 320, the functional state of the primary braking system 30 may be determined based on the information received in step 310, such as to determine whether primary braking system 30 is fully functional, partially functional, or fully non-functional.” (¶0044) And “A primary braking system may become fully non-functional when the ability to provide any hydraulic fluid pressure to the foundation brakes is lost completely. The ability to provide any hydraulic fluid pressure to the foundation brakes may be lost, for example, because of a brake controller failure or because of a complete loss of the hydraulic braking fluid.” (¶0052) and “Additional methods of applying dynamic counter-propulsive torque can include engine braking methods, transmission braking methods, and methods of adding engine loads. Engine braking methods can include spark retarding and/or engine valve closure. Spark retarding and engine valve closure inhibit combustion such that engine pistons fail to turn the wheels. Engine valve closure increases the resistance to turning the pistons beyond the normal resistance due to friction.” (¶0054-0055).  In other words Beauvais discloses a diagnostic controller and method for determining functional status of the primary (service) brake system.  Responsive to a determination that the service brake is 
Therefore Beauvais discloses wherein: the increased brake load event communicator is a service brake communicator configured to determine a diagnostic parameter (primary brake system functional status based, for example, on hydraulic pressure); the communication is the diagnostic parameter; the increased brake load event detection module comprises a target diagnostic parameter (e.g. normal/expected hydraulic pressure) and is configured to compare the diagnostic parameter to the target diagnostic parameter (actual and expected brake system hydraulic pressure are compared); and 33WO 2020/076440PCT/US2019/049702 the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter (Responsive to a determination that the service brake is fully non-functional, the method and controller are configured to activate/implement a fallback vehicle braking system, e.g. engine braking provided by engine (valve) closure.) in order “to provide a smooth and/or multi-phase transition to a final fallback braking mode in the event of failure of the primary braking system” and “to apply counter-propulsive torque at the wheels of the vehicle”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the predictive increased brake load event system of Krupadanum to incorporate the teachings of Hernandez to include wherein: the increased brake load event communicator is a service brake communicator configured to determine a diagnostic parameter; the communication is the diagnostic parameter; the increased brake load event detection module comprises a target diagnostic parameter and is configured to compare the diagnostic parameter to the target diagnostic parameter; and 33WO 2020/076440PCT/US2019/049702 the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter in order “to provide a smooth and/or multi-phase transition to a final fallback braking mode in the event of failure of the primary braking system” and “to apply counter-propulsive torque at the wheels of the vehicle”.


Claims 5, 14, 15-16  rejected under 35 U.S.C. 103 as being unpatentable over Krupadanum et al. (U.S. 2011/0040471A1) in view of Collins et al. (U.S. 2005/0218716A1).
Regarding Claims 5 and 14 Krupadanum teaches all the elements of Claims 1 and 10 as indicated above.  However, Krupadanum does not explicitly teach: 
wherein: the increased brake load event communicator is a load communicator configured to determine a load; the communication is the load; the increased brake load event detection module comprises a target load and is configured to compare the load to the target load; and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the load is greater than the target load
wherein the increased brake load event communicator is configured to determine a load such that the communication is the load, wherein the increased brake load event detection module is configured to compare the load to a target load, and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the load is greater than the target load
Collins discloses Methods and apparatus to diagnose whether or not sufficient brake booster vacuum is available to meet vehicle braking requirements.  Responsive to determination that brake booster vacuum is insufficient on vehicles equipped with Displacement on Demand (DOD) the controller (method) is configured to “disable cylinder deactivation to increase manifold vacuum” to meet the threshold vacuum required to meet the vehicle braking requirements.  (See ¶0002-¶0003, Fig. 2 step 210 and corresponding disclosure).
	Specifically, Collins teaches: wherein: the increased brake load event communicator is a load communicator configured to determine a load (Fig. 2, step 206 required brake booster vacuum); the communication is the load; the increased brake load event detection module comprises a target load (Fig. 2, S208, predetermined threshold vacuum) and is configured to compare the load to the target load (Fig. 2, S208); and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the load is greater than the target load (¶0003, Fig. 2, responsive to a determination that the required brake booster vacuum is greater than (i.e. less vacuum) the predetermined threshold, the method/controller is configured to modify engine operation in step 210, which includes “disabling cylinder deactivation to increase manifold vacuum”) in order to ensure adequate “brake booster vacuum to meet vehicle braking requirements” (¶0003).
wherein the increased brake load event communicator is configured to determine a load (Fig. 2, S206, required brake booster vacuum) such that the communication is the load, wherein the increased brake load event detection module is configured to compare the load to a target load (Fig. 2, S208) , and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining that the load is greater than the target load (¶0003, Fig. 2, responsive to a determination that the required brake booster vacuum is greater than (i.e. less vacuum) the predetermined threshold, the method/controller is configured to modify engine operation in step 210, which includes “disabling cylinder deactivation to increase manifold vacuum”) in order to ensure adequate “brake booster vacuum to meet vehicle braking requirements” (¶0003).
	It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the predictive increased brake load event system of Krupadanum to incorporate the teachings of Collins to include the elements of Claims 5 and 14 as indicated above in order to ensure adequate “brake booster vacuum to meet vehicle braking requirements” (¶0003).


Regarding Claims 15-16, Krupadanum teaches all the elements of Claim 10 as indicated above.  However, Krupadanum does not explicitly teach: wherein the increased brake load event communicator is configured to determine a diagnostic parameter such that the communication is the diagnostic parameter, wherein the increased brake load event detection module is configured to compare the diagnostic parameter to a target diagnostic parameter; and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter
Collins discloses Methods and apparatus to diagnose whether or not sufficient brake booster vacuum is available to meet vehicle braking requirements.  Responsive to determination that brake booster vacuum is insufficient on vehicles equipped with Displacement on Demand (DOD) the controller (method) is configured to “disable cylinder deactivation to increase manifold vacuum” to meet the threshold vacuum required to meet the vehicle braking requirements.  (See ¶0002-¶0003, Fig. 2 step 210 and corresponding disclosure).
Specifically, Collins teaches: wherein the increased brake load event communicator is configured to determine a diagnostic parameter (Fig. 2, S206, required “brake booster vacuum”) such that the communication is the diagnostic parameter, wherein the increased brake load event detection module is configured to compare the diagnostic parameter to a target diagnostic parameter (Fig. 2, Step 208 “Threshold” vacuum) ; and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter (¶0003, Fig. 2, responsive to a determination that the brake booster vacuum is greater than (i.e. less vacuum) the predetermined threshold, the method/controller is configured to modify engine operation in step 210, which includes “disabling cylinder deactivation to increase manifold vacuum”) in order to ensure adequate “brake booster vacuum to meet vehicle braking requirements” (¶0003).
wherein the increased brake load event communicator is configured to determine a diagnostic parameter such that the communication is the diagnostic parameter, wherein the increased brake load event detection module is configured to compare the diagnostic parameter to a target diagnostic parameter; and wherein the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter in order to ensure adequate “brake booster vacuum to meet vehicle braking requirements” (¶0003).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krupadanum et al. (U.S. 2011/0040471A1) in view of Saito et al. (U.S. 2003/0236599A1).
Regarding Claim 7, Krupadanum teaches all the elements of Claim 1 as indicated above but does not explicitly teach: wherein: the increased brake load event communicator is a regenerative brake communicator configured to determine a diagnostic parameter; the communication is the diagnostic parameter; the increased brake load event detection module comprises a target diagnostic parameter and is configured to compare the diagnostic parameter to the target diagnostic parameter; and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter
In the above control device, the engine may be adapted to perform a cylinder deactivation operation, in which the operations of associated intake and exhaust valves are suspended, on at least some of cylinders thereof in the motor drive mode in which the engine outputs no power. According to the control device configured as described above, it is possible to reduce pumping loss in the engine, and thus it is possible to reduce engine friction when the vehicle is driven by the motor.  Note that the cylinder deactivation operation may be applied to all of the cylinders, or alternatively, may be applied to some of the cylinders.” (¶0012-0014) and “a cylinder deactivation executing section which executes a cylinder deactivation operation on at least some of cylinders of the engine by suspending the operations of associated intake and exhaust valves; and a drive control section which is adapted to control the cylinder deactivation executing section, when the motor performs a regenerative operation during deceleration of the hybrid vehicle, so as to execute a cylinder deactivation operation when the state of charge of the energy storage section measured by the state of charge measuring section is equal to or less than a predetermined value, and so as to prohibit a cylinder deactivation operation when the state of charge of the energy storage section measured by the state of charge measuring section is greater than the predetermined value” (¶0023) and “ When the driving force is transmitted from the driving wheels 6 to the motor-generator 3 during deceleration of the hybrid vehicle, the motor-generator 3 acts as a generator for applying a so-called regenerative braking force to the vehicle, i.e., the kinetic energy of the vehicle is recovered and stored in a battery 8 as electric energy via a power drive unit (PDU) 7.” (¶0043-¶0046).   In other words, Saito discloses a controller configured to diagnose the operational state of a regenerative braking to prohibit a cylinder deactivation operation when the state of charge of the energy storage section measured by the state of charge measuring section is greater than the predetermined value” (See Fig. 6).
Therefore Saito teaches: wherein: the increased brake load event communicator is a regenerative brake communicator (Fig. 6, ¶0043, “regenerative braking”) configured to determine a diagnostic parameter (State of charge of battery during regenerative braking mode; Fig. 6; ¶0080); the communication is the diagnostic parameter; the increased brake load event detection module comprises a target diagnostic parameter (Fig. 6 and ¶0080, “deactivation prohibition SOC”) and is configured to compare the diagnostic parameter to the target diagnostic parameter (Fig. 6, S201); and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent (Fig. 6, S203, cylinder deactivation is prohibited) the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter (SOC > Deactivation prohibition SOC) in order to prevent a decrease in the “degree of deceleration of the vehicle” (¶0006), avoid the “driver experiencing unnatural sensations” (¶0006) and prevent degraded fuel economy. (¶0007).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the predictive increased brake load event system of Krupadanum to incorporate the teachings of Collins to include wherein: the increased brake load event communicator is a regenerative brake communicator configured to determine a diagnostic parameter; the communication is the diagnostic parameter; the increased brake load event detection module comprises a target diagnostic parameter and is configured to compare the diagnostic parameter to the target diagnostic parameter; and the increased brake load event detection module is configured to control the first cylinder deactivation prevention mechanism to prevent the first cylinder from being deactivated in response to determining a difference between the diagnostic parameter and the target diagnostic parameter in order to prevent a decrease in the “degree of deceleration of the vehicle” (¶0006), avoid the “driver experiencing unnatural sensations” (¶0006) and prevent degraded fuel economy. (¶0007).

Regarding Claim 9, Krupadanam teaches all the elements of Claim 8 as indicated above.  Krupadanam further teaches: wherein the internal combustion engine comprises a plurality of cylinders (¶0024; “The predictive control module 48 detects deactivation of selected cylinder(s) of the engine. The predictive control module 48 generates a cylinder re-activation signal to re-activate the cylinder(s) based on the detected road grade when the cylinder is deactivated.”; “The engine 30 may include any number of cylinders. For illustration purposes only, a single representative cylinder 82 is shown.” ¶0028.  It is clear that the disclosed embodiment is applied to engines comprising any number of cylinders, wherein the selective deactivation/re-activation control extends to at least an additional cylinder than the one illustrated in the figures.)
Krupadanam does not explicitly teach: and wherein at least one cylinder of the plurality of cylinders does not comprise a cylinder deactivation mechanism
Collins teaches: Note that the cylinder deactivation operation may be applied to all of the cylinders, or alternatively, may be applied to some of the cylinders.” (¶0012-0014)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the and wherein at least one cylinder of the plurality of cylinders does not comprise a cylinder deactivation mechanism by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Collins into the teachings of Krupadanum because it does no more than yield predictable results of preventing a decrease in the “degree of deceleration of the vehicle” (¶0006), avoid the “driver experiencing unnatural sensations” .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakashiro et al. (U.S. 2001/0116112A1) discloses “In step S150, it is judged whether the brake master power internal negative pressure MPGA is greater than or equal to an all cylinder deactivation continuation execution upper negative pressure limit #MPALCS (for example -26.7 kPa (=-200 mmHg)). As a result of the judgment in step S150, if the brake master power internal negative pressure MPGA is, on the atmospheric pressure side, greater than or equal to the all cylinder deactivation continuation execution upper negative pressure limit #MPALCS (MPGA.ltoreq.#MPACLS, yes), control proceeds to step S151. As a result of the judgment in step S150, if the brake master power internal negative pressure MPGA is lower than the all cylinder deactivation continuation execution upper negative pressure limit #MPALCS (MPGA<#MPACLS, no), control proceeds to step S157. This is because it is not desirable to continue all cylinder deactivation when a sufficient brake master power internal negative pressure MPGA cannot be obtained.” (¶0155)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747